Third District Court of Appeal
                               State of Florida

                          Opinion filed May 26, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                        Nos. 3D19-886; 3D20-502
                       Lower Tribunal No. 17-19695
                          ________________


                       Jon J. Rappaport, et al.,
                        Appellants/Cross-Appellees,

                                     vs.

                         Arthur F. Scherr, etc.,
                         Appellee/Cross-Appellant.


      Consolidated Appeals from the Circuit Court for Miami-Dade County,
William Thomas, Judge.

      SMGQ Law, and Deborah Baker and Rachel E. Walker, for
appellants/cross-appellees.

      Damian & Valori, LLP, and Peter F. Valori and Adam Schultz, for
appellee/cross-appellant.


Before EMAS, C.J., and LINDSEY and HENDON, JJ.

     EMAS, C.J.
      INTRODUCTION

      In these consolidated appeals, Dr. Jon Rappaport (“Dr. Rappaport”)

and Pet Medical Centers, LLC (“PMC”), defendants below, appeal final

judgment entered in favor of plaintiff below, Dr. Arthur Scherr (“Dr. Scherr”),

and a subsequent judgment awarding attorney’s fees to Dr. Scherr. Dr.

Scherr cross-appeals the final judgment entered in his favor, asserting the

damages award was inadequate. Appellants raise a number of claims on

appeal. We find one of them dispositive and, for the reasons that follow, we

reverse both judgments and remand for entry of an order of dismissal and

for further proceedings consistent with this opinion.

      RELEVANT BACKGROUND AND PROCEDURAL HISTORY

      Dr. Rappaport is a veterinarian who founded several animal hospitals

in South Florida, including South Dade Animal Hospital (“SDAH”), Aventura

Animal Hospital (“Aventura”), and Brickell Animal Hospital (“BAH”). He also

owned and operated PMC, a company he formed to manage all of the

various animal hospitals he owned. In 2013, Dr. Scherr became a minority

shareholder of SDAH.

      In 2015, Dr. Rappaport negotiated with VCA, Inc., a national veterinary

conglomerate, to purchase all eight of his animal hospitals for $32

million. Dr. Scherr was informed that as part of this global transaction, SDAH



                                      2
was selling its assets and goodwill for $1.75 million, and that Dr. Scherr’s pro

rata portion would be $542,500.

      In 2017, Drs. Scherr, Navratik and Wilber,1 derivatively on behalf of

their respective hospitals, filed suit against Dr. Rappaport and PMC, alleging

Dr. Rappaport had breached his fiduciary duty and engaged in

mismanagement and self-dealing by, inter alia, using hospital funds to meet

his own personal obligations, unfairly paying management fees to himself

and PMC, and otherwise engaging in inequitable conduct, including

concealing the fact that VCA was paying a total of $32 million to purchase all

of the hospitals.

      The operative second amended complaint alleged the following claims:

      Count I – breach of fiduciary duty against Dr. Rappaport

      Count II – breach of fiduciary duty against PMC

      Count III – corporate waste against Dr. Rappaport

      Count IV – unjust enrichment against Dr. Rappaport and PMC

      Count V – aiding and abetting against PMC

      Count VI – conspiracy against Dr. Rappaport and PMC



1
 Similar to Dr. Scherr, Drs. Navratik and Wilber were shareholders of animal
hospitals owned by Dr. Rappaport which were part of the global sale to VCA.
However, during the course of the proceedings, Drs. Navratik and Wilber
settled their claims and they are not a part of this appeal.

                                       3
      Count VII – fraudulent misrepresentation against Dr. Rappaport

      Count VIII – fraudulent concealment against Dr. Rappaport

      Count IX – reformation

      Count X – equitable accounting

      Count XI – declaratory judgment

      Dr. Rappaport and PMC filed motions to dismiss, for judgment on the

pleadings, and for summary judgment, each arguing, inter alia, that the

plaintiffs failed to comply with the requirements set forth in section

607.07401(2), Florida Statutes. The trial court denied the motions seeking

dismissal on this basis.

      The case eventually proceeded to a week-long bench trial, culminating

in a fifteen-page order setting forth the trial court’s findings of fact and

conclusions of law. The court found that Dr. Rappaport intentionally

concealed material information about the $32 million purchase price from Dr.

Scherr and falsely reported that the $1.75 million valuation of SDAH was the

best offer made by VCA.        In short, the court found, Dr. Rappaport

intentionally concealed information from his partners, and negotiated against

them in order to maximize the benefits to himself. Accordingly, the court

found that the allegations of counts I (breach of fiduciary duty by Dr.

Rappaport); III (corporate waste by Dr. Rappaport); IV (unjust enrichment by



                                     4
Dr. Rappaport and PMC); VII (fraudulent misrepresentation by Dr.

Rappaport); and VIII (fraudulent concealment by Dr. Rappaport) were proven

by the greater weight of the evidence.

     The court found that Dr. Scherr failed to prove the allegations of the

remaining counts. The court determined that a fair allocation of the VCA

proceeds (as adjusted for Dr. Rappaport’s misconduct prior to closing) would

have resulted in SDAH receiving $337,500 more than the amount it was

paid. Thereafter, the court entered final judgment in favor of Dr. Scherr in

the amount of $337,500 plus interest, to be paid jointly and severally by Dr.

Rappaport and PMC. 2 The court entered a subsequent judgment in favor of

Dr. Scherr for attorney’s fees and costs.

     DISCUSSION AND ANALYSIS

     Together, appellants and cross-appellant have raised thirteen issues

on appeal. Following our review, we conclude that the trial court erred in

failing to dismiss the claims against Dr. Rappaport and PMC because Dr.

Scherr failed to provide the requisite pre-suit demand upon SDAH pursuant

to section 607.07401(2), Florida Statutes (2017).




2
  Of significance, because Dr. Scherr’s claims had all been brought
derivatively on behalf of SDAH, final judgment was entered in favor of Dr.
Scherr “derivatively as a shareholder of and on behalf of” SDAH.

                                      5
        In 2017, when Dr. Scherr filed the lawsuit against Dr. Rappaport, the

Florida Business Corporation Act, specifically section 607.07401(2),

provided:

        (2) A complaint in a proceeding brought in the right of a
        corporation must be verified and allege with particularity the
        demand made to obtain action by the board of directors and that
        the demand was refused or ignored by the board of directors for
        a period of at least 90 days from the first demand unless, prior to
        the expiration of the 90 days, the person was notified in writing
        that the corporation rejected the demand, or unless irreparable
        injury to the corporation would result by waiting for the expiration
        of the 90-day period. If the corporation commences an
        investigation of the charges made in the demand or complaint,
        the court may stay any proceeding until the investigation is
        completed.

        It is undisputed that Dr. Scherr failed to make a demand upon SDAH

prior to filing the lawsuit. 3     Thus, the complaint did not “allege with

particularity the demand made to obtain action by the board of directors,” nor

did it allege that “the demand was refused or ignored by the board of

directors for a period of at least 90 days.”

        We review de novo the trial court’s denial of the motion to dismiss on

this basis. See Fox v. Prof’l Wrecker Operators of Fla., Inc., 801 So. 2d 175

(Fla. 5th DCA 2001) (noting that, where trial court order on a motion to




3
    Dr. Scherr did file a post-suit demand on July 27, 2018.

                                         6
dismiss resolves an issue of law, it is reviewed on appeal under the de novo

standard.)

     As this court recognized in James Talcott, Inc. v. McDowell, 148 So.

2d 36, 37 (Fla. 3d DCA 1962):

     As a general rule, an action to enforce corporate rights or to
     redress injuries to the corporation cannot be maintained by a
     stockholder in his own name or in the name of the corporation,
     but must be brought by, and in the name of the corporation itself.
     However, under certain circumstances a stockholder may bring
     a stockholders' derivative action, which is an action in which a
     stockholder seeks to sustain in his own name a right of action
     existing in the corporation. The corporation is the real party in
     interest, the stockholder being only a nominal plaintiff. Such an
     action may be brought where the corporation has wrongfully
     refused to bring suit as the result of fraud, bad faith, or gross
     abuse of discretion on the part of the board of directors.

(Emphasis added and internal citations omitted).

     Thus, before filing a derivative action, the shareholder must first make

a presuit demand upon the corporation, giving the corporation itself an

opportunity to act or to refuse to act. As this court observed in Dutch v.

Gordon, 481 So. 2d 1235, 1235 (Fla. 3d DCA 1985): “It has been established

law in this state that before a stockholder or shareholder derivative action

can be maintained it is necessary for the complainant to serve a demand on

the corporation and its proper officers requesting action on behalf of the

corporation.”   This concept derives from “a fundamental principle of

corporate governance that the directors of a corporation and not its


                                     7
shareholders manage the business and affairs of the corporation.” Fletcher

Cyclopedia of the Law of Corporations, § 5963 (Sept. 2020). Thus, it is for

the directors to decide whether or not to litigate on behalf of the corporation

and, “in the usual case, a shareholder seeking to assert a claim on behalf of

the corporation must first exhaust intracorporate remedies by making a

demand on the directors to obtain the action desired.” Id.

      As such, we find without merit Dr. Scherr’s position that his post-suit

demand somehow met the statutory requirements of section 607.07401(2).4

The law requires the demand be served prior to the lawsuit. Allowing a post-

suit demand to satisfy this requirement would defeat the underlying purpose,

which “is to protect the directors’ prerogative to take over the litigation or to

oppose it.” Kamen v. Kemper Fin. Svcs., Inc., 500 U.S. 90, 101 (1991).




4
  We disagree with, and distinguish the holding of the case cited by Dr.
Scherr in support of this position, McKane Family Ltd. P’ship v. Sacajawea
Family Ltd. P’ship, 211 So. 3d 117 (Fla. 4th DCA 2017). First, McKane
Family did not concern the Florida Business Corporation Act, but rather, the
law related to Limited Liability Companies. Second, that case relies upon
precedent that concerned pre-suit demand requirements for medical
malpractice litigation and cited to a case from California (applying Florida
law) which held that dismissal was proper but that the court could allow a
new lawsuit to be filed if the pre-suit demand requirements were met
following dismissal. Here, the trial court denied dismissal and allowed the
lawsuit to proceed to trial, despite the failure to comply with the pre-suit
demand requirement.

                                       8
      We also reject Dr. Scherr’s contention that his failure to comply with

the statutory pre-suit demand requirement did not require dismissal because

it would have been futile for him to provide the demand, given Dr.

Rappaport’s control over the corporation and the absence of any likelihood

that he would authorize a lawsuit against himself.

      Although it is true that “in some jurisdictions, demand on directors . . .

to pursue litigation on a corporate cause of action . . . is not a precondition

to a derivative proceeding if the plaintiff can establish the futility of the

demand, . . . [o]ther jurisdictions . . . have rejected a futility exception to

the demand requirement on the ground that the applicable statute is

unambiguous in requiring demand in all cases.” Fletcher Cyclopedia of

the Law of Corporations, §5965 (Sept. 2020) (emphasis added).

      Indeed, a prior version of Florida’s corporate shareholder derivative

action statute did contain a futility exception: section 608.131, Florida

Statutes (1975), entitled “Stockholders’ derivative actions; security for

expenses” provided in pertinent part:

      The complaint must set forth with particularity the efforts of the
      plaintiff to secure the initiation of such action by the board of
      directors of such corporation or the reasons for not having made
      such effort.




                                        9
      However, this subsection and its futility exception was repealed,

effective January 1, 1976. See ch. 75-250, § 139, Laws of Fla. 5

      Having repealed section 608.131, which contained an express futility

exception, and later replacing it with section 607.07401, which contained no

such exception, Florida became a “universal-demand” jurisdiction, with a

statute requiring presuit demand in all cases,          allowing for no futility

exception. See, e.g., Kamen, 500 U.S. at 102 n. 7 (describing Florida as

imposing a “universal-demand” requirement under § 607.07401(2)); Weir v.

Stagg, No. 09-21745-CIV, 2011 WL 13174531 at *11 (S.D. Fla. 2011)

(construing section 607.07401(2) and noting that “Florida law does not

recognize a futility exception to the presuit demand requirement”); Garcia v.

Deyesso, 30 Mass. L. Rptr. 527 at *3 (Mass. Super. Ct. 2012) (construing

section 607.07401(2) as “abrogating the former rule that demand may be

excused if the plaintiff pleads facts demonstrating that it would be futile, and



5
  Dr. Scherr cites to Belcher v. Schilling, 309 So. 2d 32, 35 (Fla. 3d DCA
1975), for his proposition that he was entitled to rely upon a futility exception
to the presuit demand requirement. This reliance is misplaced, however, as
our decision in Belcher was premised upon application of the then-existing
statutory language of section 608.131(2), which contained an express futility
exception to the presuit demand requirement. As discussed supra, that
statute and its futility exception were repealed in 1975, and the version of the
statute applicable to the instant case (section 607.07401(2)), contains no
such exception.


                                       10
requiring instead that the plaintiff make and plead demand in any derivative

case”). See also D’Addario v. Geller, No. 2:02CV250, 2005 WL 1667913

(E.D. Va. 2005) (construing section 607.07401(2) and concluding, based

upon the plain language of the statute, that no futility exception exists); Allen

ex rel. Allen & Brock Const. Co. v. Ferrera, 540 S.E. 2d 761 (N.C. App. 2000)

(observing that, although North Carolina case law previously recognized a

futility exception to the presuit demand requirement, the enactment of a

statute expressly requiring presuit demand in a shareholder derivative

action, but without providing a futility exception, abolished the futility

exception under North Carolina law).

      The statutory language in effect at the time Dr. Scherr filed suit

unambiguously mandated he allege with particularity 1) “the demand made

to obtain action by the board of directors;” and 2) “that the demand was

refused or ignored by the board of directors for a period of at least 90 days

from the first demand.” The statute provided no exception for a shareholder

to avoid this requirement by alleging that compliance with the required

presuit demand or the ninety-day waiting period would be futile. 6



6
 Interestingly, the only exception provided in this version of the statute is
one that permits a shareholder to allege that “irreparable injury to the
corporation would result by waiting for the expiration of the 90-day period.” §
607.07401(2) (2017).

                                       11
      In addition to the plain language of section 607.07401(2), and the

language of the predecessor statute, our analysis is further supported by the

fact that, in 2019, the Florida Legislature again amended the statute, (now

renumbered as section 607.0742).          That amended law, which became

effective January 1, 2020, reinserted the futility exception contained in an

earlier version, and permits the shareholder to allege in the complaint, with

particularity: “The reason or reasons the shareholder did not make the effort

to obtain the desired action from the board of directors or comparable

authority.” § 607.0742(2)(c), Fla. Stat. (2020). 7

      Accordingly, because Dr. Scherr failed to comply with the pre-suit

demand requirement, we must reverse and remand with instructions for the

trial court to dismiss the Second Amended Complaint. 8 This necessarily




7
  Legislative Staff Analysis indicates this provision was enacted “to conform
the provisions of that section to those of the Model [Business Corporations]
Act” and to “[a]llow a shareholder to initiate a derivative action without waiting
90 days for the corporation to respond to his or [her] demand, if the
shareholder is able to prove that such a demand is futile.” Fla. S. Jud.
Comm., CS/HB 1009 (2019) Staff Analysis at 9 (June 10, 2019).
8
  Because we reverse the final judgment on this basis, there is no need to
reach the other issues raised in the main appeal and cross appeal.


                                       12
compels a reversal of the final judgment awarding attorney’s fees to Dr.

Scherr under section 607.07401(6), Fla. Stat. (2019) 9 as well.

CONCLUSION

      Dr. Scherr’s failure to provide the requisite statutory pre-suit demand

prior to filing this derivative action against Dr. Rappaport and PMC required

the trial court to dismiss the complaint and the trial court’s error in denying

the motion to dismiss on this basis compels reversal and remand for the court

to dismiss the Second Amended Complaint. In addition, because we reverse

the final judgment in favor of Dr. Scherr, we also reverse the final judgment

awarding attorney’s fees in his favor.

      Reversed and remanded.




9
  Section 607.07401(6) provides for an award of reasonable expenses,
including attorney’s fees, to a successful plaintiff in a shareholder derivative
action.

                                      13